Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Holverson et al. (US 2008/0023457) which discloses a parameter detection device (controller 807) comprising an input terminal wherein feedback lines (811-813) connects as shown in Fig. 1, the plurality of signal corresponding to wire feeder (801) and power supply (805), an output terminal wherein output lines (814-816) are connected for providing a plurality of control signals to the wire feeder and power supply, a first and second plurality of conductors (the feedlines 811-813 and output lines 814-816) and control circuitry (controlled short circuit control module 808, a process selection module 810, and a pulse module 809) configured to request data relating to a welding application. Holverson fails to teach or suggest “a first plurality of conductors coupled between the input terminal and the output terminal and configured to carry the plurality of signals between the input terminal and the output terminal; a second plurality of conductors, each conductor of the second plurality of conductors coupled to a respective conductor of the first plurality of conductors” as required on independent claim 1. There is no obvious reason to modify Holverson to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761